DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-2, 4-5, 7-9, 13-16, and 50-51) in the reply filed on 11/30/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-51 and 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 is currently dependent on claim 3. However there is no claim 3. Claim 50 will be construed as being dependent on claim 2 for the purposes of examination. Claims 51 and 54-55 are dependent on claim 50, and therefore also rejected. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kildal (US 6,137,449).
Regarding claim 1, Kildal teaches the following:
a microwave antenna system (figure 15, which is used in conjunction with a reflector antenna as in figures 1-2), comprising: 
a parabolic reflector antenna (element 10, figures 1-2 and 5-8) having a feed bore (as shown in figures 1-2 and 5-8); and 
a feed assembly (figure 15) that includes: 
a coaxial waveguide structure (as shown in figure 15) that extends through the feed bore (as shown in figures 1-2 and 5-8), the coaxial waveguide structure including a central waveguide (element 15 and 62, figure 15) and an outer waveguide (elements 12 and 60, figure 15) that circumferentially surrounds the central waveguide; 
a sub-reflector (element 13 (not labeled but labeled in figures 3, 9b, and 10b), figure 15); and 
a first dielectric block (element 14 which is in between elements 13 (the sub-reflector which is not labeled) and 62, figure 15) positioned between the coaxial waveguide structure and the sub-reflector (as shown in figure 15), wherein one of the central waveguide and the outer waveguide 

Regarding claim 2, Kildal as referred in claim 1 teaches the following:
wherein the central waveguide (element 15 and 62, figure 15) extends further from the feed bore (as shown in figures 1-2 and 5-8) towards the sub-reflector than the outer waveguide (elements 12 and 60, figure 15).

Regarding claim 4, Kildal as referred in claim 1 teaches the following:
further comprising a second dielectric block (element 14 which is in between elements 12 and 62, figure 15) positioned between the coaxial waveguide structure and the sub-reflector (as shown in figure 15), the second dielectric block being separate from the first dielectric block (“divides the dielectric joint in two pieces”, column 8, lines 11-17).

Regarding claim 5, Kildal as referred in claim 4 teaches the following:
wherein the second dielectric block (element 14 which is in between elements 12 and 62, figure 15) is mounted in a distal end of the outer waveguide (elements 12 and 60, figure 15).

Regarding claim 7, Kildal as referred in claim 4 teaches the following:
wherein the second dielectric block (element 14 which is in between elements 12 and 62, figure 15) includes a central opening (“tube”, column 8, lines 8-10), and the central waveguide (elements 15 and 62, figure 15) extends through the central opening in the second dielectric block.

Regarding claim 8, Kildal as referred in claim 7 teaches the following:
wherein the first dielectric block (element 14 which is in between elements 13 (the sub-reflector which is not labeled) and 62, figure 15) is received within a distal end of the central waveguide and extends at least part of the way through the central opening in the second dielectric block (as shown in figure 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kildal (US 6,137,449) in view of Flynn et al. (US 6,720,932, hereby referred as Flynn).
Regarding claim 13, Kildal as referred in claim 2 teaches the microwave antenna system with the exception for the following:
wherein the outer waveguide extends further from the feed bore towards the sub-reflector than the central waveguide.
Flynn suggests the teachings of wherein the outer waveguide (element 42, figure 1) extends further than the central waveguide (element 12, figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the outer waveguide of Kildal to extend further from the feed bore towards the sub-reflector than the central waveguide as suggested by the teachings of which is one alternative of a finite amount of ways to arrange a coaxial waveguide structure which can be used to adjust the phase center for each of the frequency bands of the outer and central waveguide. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kildal (US 6,137,449) in view of Mitchelson et al. (US 2020/0313296, hereby referred as Mitchelson).
Regarding claim 14, Kildal as referred in claim 1 teaches the following:
further comprising a feed assembly interface that includes: a central waveguide extension (a rear portion of the central waveguide element 15 and 62, figure 15) that is coupled to the central waveguide; an outer waveguide extension (a rear portion of the outer waveguide element 12 and 60, figure 15) that is coupled to the outer waveguide. 
Kildal does not teach the following a first rectangular waveguide; a second rectangular waveguide, the first and second rectangular waveguides coupled to the outer waveguide extension at respective first and second longitudinal positions along the outer waveguide extension; and at least one shorting element that extends through the outer waveguide extension to contact an outer surface of the central waveguide extension, the at least one shorting element disposed between the first and second longitudinal positions.
Mitchelson suggests the teachings of further comprising a feed assembly interface that includes: a central waveguide extension (a rear portion of the central waveguide 120, figure 2) that is coupled to the central waveguide; an outer waveguide extension (a rear portion of the outer waveguide 130, figures 8) that is coupled to the outer waveguide; a first rectangular waveguide (element 810-1, figures 8); a second rectangular waveguide (element 810-2, figures 8), the first and second rectangular waveguides coupled to the outer waveguide extension at respective first and second longitudinal positions along the outer waveguide extension (as shown in figures 8, paragraph [0109]); and at least one shorting element (elements 830, figures 8) that extends through the outer waveguide extension to contact an outer surface of the central waveguide extension, the at least one shorting element disposed between the first and second longitudinal positions (as shown in figures 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the microwave antenna system of Kildal to include a feed assembly interface that includes: a central waveguide extension that is coupled to the central waveguide; an outer waveguide extension that is coupled to the outer waveguide; a first rectangular waveguide; a second rectangular waveguide, the first and second rectangular waveguides coupled to the outer waveguide extension at respective first and second longitudinal positions along the outer waveguide extension; and at least one shorting element that extends through the outer waveguide extension to contact an outer surface of the central waveguide extension, the at least one shorting element disposed between the first and second longitudinal positions as suggested by the teachings of Mitchelson in order to allow feeding of a pair of orthogonally polarized low-band signals into the feed assembly. 

Regarding claim 15, Kildal as modified in claim 14 teaches the microwave antenna system with the exception for the following:
the feed assembly interface further comprising a polarization rotator that extends into the outer waveguide extension.
Mitchelson suggests the teachings of the feed assembly interface further comprising a polarization rotator that extends into the outer waveguide extension (paragraph [0015] and [0030]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the feed assembly interface of Kildal to include a polarization rotator that extends into the outer waveguide extension as suggested by the teachings of Mitchelson which can be used to alter the polarization of the outer waveguide to a desired polarization (paragraph [0015] and [0030]-[0031]).

Regarding claim 16, Kildal as modified in claim 15 teaches the microwave antenna system with the exception for the following:
wherein the polarization rotator comprises at least one angled pin that is angled at a 45 degree angle with respect to a horizontal plane defined by the bottom of the first rectangular waveguide.
Mitchelson suggests the teachings of wherein the polarization rotator comprises at least one angled pin that is angled at a 45 degree angle with respect to a horizontal plane defined by the bottom of the first rectangular waveguide (paragraph [0015] and [0030]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the polarization rotator of Kildal to comprise at least one angled pin that is angled at a 45 degree angle with respect to a horizontal plane defined by the bottom of the first rectangular waveguide as suggested by the teachings of Mitchelson which can be used to alter the polarization of the outer waveguide to a desired polarization (paragraph [0015] and [0030]-[0031]).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Kildal (US 6,137,449) in view of Shea et al. (US 2011/0291903, hereby referred as Shea).
Regarding claim 50, as best understood, Kildal as referred in claim 2 teaches the microwave antenna system with the exception for the following:
further comprising an intermediate waveguide positioned between the central waveguide and the outer waveguide.
Shea suggests the teachings of further comprising an intermediate waveguide (element 112, figure 1B) positioned between the central waveguide (element 114, figure 1B) and the outer waveguide (element 111, figure 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the microwave antenna system of Kildal to include an intermediate waveguide positioned between the central waveguide and the outer waveguide as suggested by the teachings of Shea in order to allow the microwave antenna system to work in an additional resonant frequency band (paragraph [0057]).

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Kildal (US 6,137,449) in view of Yamaguchi et al. (US 6,225,957).
Regarding claim 56, Kildal as referred in claim 1 teaches the microwave antenna system with the exception for the following:
further comprising a microwave energy absorber mounted on the sub-reflector opposite the coaxial waveguide structure.
Yamaguchi suggests the teachings of a microwave energy absorber (elements 5-6, figure 2) mounted on the sub-reflector (element 2, figure 2) opposite a feed structure (element 3, figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the microwave antenna system of Kildal to include a microwave energy absorber mounted on the sub-reflector opposite the coaxial waveguide structure as suggested by the teachings of Yamaguchi in order to absorb any unwanted signals from being transmitted past the sub-reflector which may cause some interference with the signals reflected from the parabolic reflector antenna. 

Allowable Subject Matter
Claims 9 and 57-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 51, 54-55 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mitchelson et al. (US 2020/0313296) or Biancotto et al. (US 2020/0280135) could be used in place of Kildal to teach some of the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/              Primary Examiner, Art Unit 2845